Order entered January 24, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01377-CV

                JOSEPH KEMP AND KRR HH RETAIL, LLC, Appellants

                                              V.

          SUBRINA BRENHAM AND SUBRINA'S TAX SERVICES, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-09551

                                          ORDER
       Before the Court is appellants’ January 23, 2019 unopposed second motion for extension

of time to file their brief. We GRANT the motion and ORDER appellants’ brief due on or

before February 11, 2019. We caution appellants that further requests for extension of time are

disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE